Citation Nr: 0844048	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as condition of the lungs.

2.  Entitlement to an initial rating in excess of 40 percent 
for severe lumbar myositis and degenerative joint disease.  

3.  Entitlement to a compensable rating for service-connected 
residuals of cholecystectomy.  

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 
1946, from October 1951 to October 1965 and from December 
1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted a 40 
percent rating for the lumbar spine disorder and denied the 
remaining claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence, the Board finds that a remand of 
all issues is necessary to afford proper adjudication.  In 
regards to the increased rating claims, the Board notes that 
the most recent examinations for all these disabilities are 
over four years old, with the most recent examinations 
conducted in September 2004.  New examinations should be 
conducted to address the current level of disability for 
these claimed disorders.  In brief, the fulfillment of the 
VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to scheduling such examination, an attempt should be 
made to obtain VA and private records of recent treatment for 
these disorders of the lumbar spine, residuals of 
cholecystectomy and recurrent hemorrhoids, as the most recent 
records of VA treatment are dated in 2004 and there is a 
letter from a private doctor dated in 2005 describing 
treatment for multiple conditions including the veteran's 
lumbar spine and COPD, but no other records submitted besides 
this letter.  VA's duty to assist the veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).  

In regards to the claim for service-connection for COPD, the 
Board notes that the service treatment records do reflect 
recurrent episodes of upper respiratory infections in the 
records from the 1960's.  In addition, the veteran's June 
1964 periodic examination and October 1965 separation 
examination were significant for the veteran stating that he 
has had frequent colds for as long as he can remember and 
occasional shortness of breath.  The reports of medical 
histories for these examinations also revealed him to say yes 
to having a history of chronic or frequent colds.  While the 
available VA records most recently after service are dated in 
the 1980's and do not show any complaints of any lung 
condition, the Board notes that these records appear limited 
to orthopedic complaints that the veteran had a pending claim 
for at the time.  The veteran in his July 2004 claim has 
indicated that that he has received treatment at the "MOPC" 
for his claimed lung condition, but was not clear as to the 
dates of such records.  The only records currently of record 
showing COPD are VA records from 2002 as well as a July 2005 
private doctor's note giving a history of a diagnosis of a 
lung condition in service with persistent cough and wheezing 
after an episode of bronchitis and a current diagnosis of 
COPD.  

Thus the veteran should be afforded another opportunity to 
assist in locating records which may link the current 
diagnosis of COPD to service.  Additionally he should be 
afforded an examination to address the etiology of his 
claimed COPD.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
threshold for getting an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) what information VA has 
or will provide; and (3) request or tell 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for all claimed 
disorders of the lumbar spine, residuals 
of cholecystectomy and recurrent 
hemorrhoids, since 2004, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

3.  Following completion of the above, 
the AOJ should schedule the veteran for 
VA examination(s), by an appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
COPD.  The claims folder must be made 
available to the examiner(s) prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability of the lungs, to 
include COPD?  If so, is it at least as 
likely as not that any current disability 
of lungs became manifest or if 
preexisting, became aggravated beyond 
natural progression during any period of 
active service?  If a preexisting lung 
condition is shown to have been 
aggravated by active service, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of such disability.  In 
answering these questions, the 
examiner(s) must consider all service 
treatment records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations, 
by an appropriate specialist(s), to 
determine the nature and severity of his 
service-connected low back disorder in 
accordance with the latest AMIE worksheet 
for rating such disorders.  All indicated 
tests and studies should be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should 
address the severity of the veteran's 
service-connected back disorder by 
recording the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment, if any, related to the 
service-connected back disability.  The 
examiner should also identify whether or 
not the veteran reported any 
incapacitating episodes associated with 
his low back pain, and if so, the 
duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The 
neurological examiner should also discuss 
the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

5.  The veteran should also be scheduled 
for a VA examination(s), by an 
appropriate specialist(s), to determine 
the nature and severity of his service-
connected residuals of cholecystectomy 
and his service-connected recurrent 
hemorrhoids in accordance with the latest 
AMIE worksheets for rating such 
disorders.  All indicated tests and 
studies should be undertaken.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  After 
a review of the claims file, it is 
requested that the examiner describe in 
detail as follows: 

(a) All manifestations resulting from the 
cholecystectomy and discuss whether the 
manifestations are either asymptomatic, 
mildly symptomatic or with severe 
symptoms.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

(b) All manifestations resulting from the 
hemorrhoids, and discuss whether the 
hemorrhoids are shown to be large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, or if there is persistent 
bleeding with secondary anemia or 
fissures.  If they result in any other 
impairment of the rectum or sphincter, 
the nature and severity of such 
impairment should be discussed.  

The examiner(s) should provide reasons 
and bases based on medical judgment and 
facts for this opinion.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



